DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 25.

 	The Applicant’s arguments with respect to claims #1-3, 5-14, 21, 22, and 24-27 in the reply filed on October 29, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Additionally, previously withdrawn claim 4 has been rejoined.

IDS
 	The IDS document(s) filed on December 14, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Rejoinder
 	Claims 1-3, 5-14, 21, 22, and 24-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claim 4 directed to nonelected species and which 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species restriction requirement as set forth in the Office action mailed on October 7, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims #1-14, 21, 22, and 24-27 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “and both of the first length and the second length are measured in a first direction parallel to a top surface of the source/drain contact plug” (claim 1); and “. . . and the first width is smaller than the first length . . . with the second width smaller than the second length . . . and a third length being substantially equal to the third width” (claim 9); and “parallel to a lengthwise direction of the gate stack” (claim 21).

		As to claim 9, Cheng does not teach the structure in the plane view, e.g. the first, second, and third width limitations.
		As to claim 21, Cheng generally teaches a gate structure, but is silent as to a lengthwise direction of the gate stack.  See Chang, ¶¶ [0030], [0053], [0054]. 
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829